Citation Nr: 1434461	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  

This claim was previously remanded by the Board in November 2012 and April 2014 for additional development and consideration.  It now returns for appellate review.

During the pendency of this appeal, in a May 2014 rating decision, a 20 percent rating for osteoarthritis of the left knee was granted, effective from November 24, 2008, the date of the claim for an increased evaluation.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In December 2013 correspondence, the Veteran claimed entitlement service connection for Agent Orange exposure; however, he did not specify any disease or disorder he associated with this alleged herbicide exposure.  This assertion has not been addressed by the RO in any manner, to include correspondence clarifying or identifying any and all conditions that the Veteran may be alleging as related to herbicide exposure.  Therefore, the Board does not have jurisdiction over the Veteran's December 2013 assertion and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).

A June 2014 rating decision referenced review of VA treatment records not associated with the claims file.  Specifically, the June 2014 rating decision referenced review of Dayton VA Health Care System records, dated from November 2008 to June 2014.  Dayton VA Medical Center (VAMC) records, to include records from the Springfield Community Based Outpatient Clinic (CBOC), dated from November 2008 to May 2014, are associated with the claims file; however, VA treatment records, dated June 2014, are not associated with the claims file.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Dayton VAMC, and any associated outpatient clinics, to include the Springfield CBOC, since May 2014, and associate such evidence with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Additionally, May 2014 VA treatment records revealed the Veteran receives private treatment from Dr. D, affiliated with New Carlisle Family Practice in New Carlisle, Ohio.  However, such records are not associated with the claims file.  Thus, although the Veteran has been provided such opportunity before, in light of the remand, the necessary authorization should be obtained from the Veteran and any additional records, to include from Dr. D., affiliated with New Carlisle Family Practice, or relevant records from any additional identified provider, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records referenced in a June 2014 rating decision, from the Dayton VAMC and any associated outpatient clinics, to include the Springfield CBOC, since May 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he identify the names, and dates of treatment, for all providers of medical treatment for left knee disability during the pendency of the claim, and provide the authorization necessary to obtain the identified records.  Attempt to obtain all outstanding identified treatment records, to include records from Dr. D., affiliated with New Carlisle Family Practice, and records from any additional providers, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



